Citation Nr: 1638664	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-03 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for residuals of an appendectomy.

2. Entitlement to service connection for bladder damage.

3. Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, depression and posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The appellant reports that he served on active duty from July 1973 to August 1973.

This case comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction was later transferred to the RO in New Orleans, Louisiana.

In his substantive appeal (VA Form 9), the appellant requested a videoconference hearing before a Veterans Law Judge.  A hearing was scheduled for July 2012 and a letter informing the appellant of the date, time and location of the hearing was mailed to the appellant at the address he had most recently provided to VA.  However, he failed to appear at the hearing and he has not asked for the hearing to be rescheduled.  Under these circumstances, the appellant's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service-connected disability compensation for residuals of an appendectomy, bladder damage and an acquired psychiatric disorder.  In his initial application for benefits, he wrote that he served on active duty in the Air Force from the middle of July until the end of August of 1973.  

After receiving his initial claim, the RO attempted to verify the appellant's active duty service.  Responding to a request from the RO, the National Personnel Records Center (NPRC) wrote that it could not located the appellant's service treatment records.  After receiving the NPRC's response, the RO issued a memorandum finding that the appellant's service treatment records were unavailable.  Citing the lack of service treatment records, the RO denied all three claims.
In May 2014 the Board remanded the case with instructions to determine the appellant's duty status, including any periods of active duty, active duty for training (ACDUTRA), inactive duty for training (INACDUTRA) and/or National Guard service.  The AOJ was also asked to seek the appellant's assistance in identifying his unit or other available information.  

The AOJ sent a request for records to the hospital at Lackland Air Force Base in Texas.  In his initial application for benefits, the appellant claimed to have received treatment at this facility.  Unlike the initial request to the NPRC, this request was at least partially successful.  The records from Lackland Air Force Base include a set of service treatment records and personnel records.  The personnel records indicate that the appellant was administratively discharged for being emotionally unsuited for military service "as manifested by insomnia, nervousness and a complete feeling of hopelessness, coupled with no desire to remain in the Air Force."  The hospital records show that the appellant had an appendectomy there in July 1973.

The personnel records show that the appellant performed some form of service with the Air Force Reserve in July and August of 1973.  But the precise legal category of his service is unclear.  There is no Certificate of Discharge from Active Duty (Form DD214) in the file.  But an Air Force Form 100 ("Request and Authorization for Separation") identified the appellant as a "pipeline student" with the 3700th personnel processing group at Lackland Air Force Base.  A set of orders dated July 1973 indicated that a list of persons (including the appellant) "enlisted in the Reserve of the Air Force" and were "ordered to extended active duty (voluntary) under Sec 672, 10 U.S.C. for 48 or 72 months unless sooner relieved."  The AOJ also obtained payroll records from the Defense Finance and Accounting Service (DFAS) but these records do not clearly indicate whether the appellant's service at Lackland Air Force base was active duty, ACDUTRA or INACDUTRA.  

In the Board's May 2014 remand, the AOJ was ordered to "determine the appellant's duty status" using information obtained from any appropriate source.  The file does not, however, include any finding or memorandum from the AOJ determining the appellant's duty status.  Instead, a supplemental statement of the case (SSOC) was issued denying the appellant's claims on the grounds that he did not respond to a letter asking him to provide information about his unit and dates of service.  But much of the information requested from the appellant was part of the personnel records provided by Lackland Air Force Base.  Moreover, based on the medical records showing an appendectomy, urinary abnormalities and potential psychiatric symptoms, the appellant may be eligible for benefits depending on the character of his service.  If the appellant was performing ACDUTRA, he could receive compensation for any disability resulting from a disease or injury incurred in line of duty.  See 38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a).  He could also be eligible for compensation for any injury incurred or aggravated during INACDUTRA.  See 38 U.S.C.A. § 101(24)(C); 38 C.F.R. § 3.6(a). 

When the Board remands an appeal, the claimant obtains a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because the Board instructed the AOJ to determine the appellant's duty status and his duty status remains unclear, this appeal must be remanded again.   

On remand, the AOJ should also arrange for appropriate examinations and obtain medical opinions concerning the nature and etiology of the appellant's claimed disabilities.  

July 1973 hospital records document polyuria and burning.  Polyuria is "the passage of a large volume of urine in a given period, as in diabetes mellitus."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1494 (32d ed. 2012).   Both diabetes mellitus and urinary tract infection are documented in the appellant's records of private medical treatment from 2008 and 2009.  VA treatment records dated March 2010 indicate urinary incontinence.  This evidence, together with the appellant's written statements, satisfies the requirement for a VA examination and opinion.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The service treatment records describing an appendectomy and potential psychiatric symptoms - "insomnia, nervousness and a complete feeling of hopelessness" - and contemporary VA treatment records indicating depressive symptoms satisfy the McClendon test for the appellant's appendectomy and psychiatric claims, respectively.  

Accordingly, the case is REMANDED for the following action:

1. Use all appropriate resources to determine the appellant's duty status, particularly during his training at Lackland Air Force Base in July and August of 1973 as a member of the Air Force Reserve.  If necessary, copies of the available personnel records, particularly orders dated July 1973 indicating that a list of persons (including the appellant) "enlisted in the Reserve of the Air Force" and "are ordered to extended active duty (voluntary) under Sec 672, 10 U.S.C. for 48 or 72 months unless sooner relieved" with an initial assignment to report to the Lackland Military Training Center, Lackland AFB Texas for basic military training and initial classification, should be sent to the Joint Service Records Research Center (JSRRC) and a report should be requested from the JSRRC.  The report should provide information, based on unit records or other appropriate source, as to whether members of the Air Force Reserve participating in basic military training at Lackland Air Force Base in 1973 would have been serving on a full-time basis.

2. After completing the above development, to the extent possible, the AOJ should issue a finding determining the appellant's duty status during his service at Lackland Air Force Base between July and August of 1973, for example, active duty, ACDUTRA, INACDUTRA, etc.   

3.  Depending on the appellant's precise duty status, the AOJ should then arrange an appropriate VA medical examination or examinations to determine the nature and etiology of the appellant's claimed service-connected disabilities.  Each examiner should review the claims file and note that review in his or her report.  Any opinion provided must include an explanation of the reasons for that opinion.  

Any opinion on the probable etiology of claimed bladder damage should discuss service treatment records describing "polyuria" and the appellant's February 2010 statement indicating that, on five occasions, he requested permission from his sergeant to use the latrine and was refused "resulting in internal damage to the bladder."   

4. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







